                Case 19-12153-KBO         Doc 563    Filed 05/14/20    Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

 In re:
                                                    Chapter 7
 BAYOU STEEL BD HOLDINGS, L.L.C.,
 et al.,                                            Case No. 19-12153 (KBO)

                   Debtors.                         (Jointly Administered)


                      ORDER SCHEDULING OMNIBUS HEARING DATE


                 IT IS HEREBY ORDERED, that the following omnibus hearing date has been

scheduled in the above-captioned cases:

                 DATE                        TIME

                 June 9, 2020                1:00 p.m. Eastern Time (Omnibus Hearing)


                 IT IS FURTHER ORDERED that the hearing shall take place before the

Honorable Karen B. Owens, U.S. Bankruptcy Judge, at the United States Bankruptcy Court for

the District of Delaware, 824 Market Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware

19801.




    Dated: May 14th, 2020                             KAREN B. OWENS
    Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE



DOCS_DE:228617.1 57095/001
